DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Nixon on 12/15/21.

2.	Please amend the claims as follows:

6. (Cancelled).

7. (Currently Amended) The automatic card shuffler of claim [[6]]1, wherein the control system is configured to ignore positions corresponding to the overflow compartment from being selected as the primary card position.

18. (Currently Amended) A method of handling cards, the method comprising: 
randomly determining at least one compartment of a rack of a card shuffler to be an overflow compartment;
randomly determining and correlating primary card positions with cards to be shuffled by [[a]]the card shuffler, wherein randomly determining and correlating the primary card the random determination of the at least one compartment to be the overflow compartment; 
transferring a first card with a card mover from a card infeed area into a first compartment according to its randomly defined primary card position; and 
transferring a second card with the card mover from the card infeed area into the overflow compartment responsive to the card mover failing to insert the second card in its randomly defined primary card position.
Allowable Subject Matter
3.	Claims 1, 3-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches an automatic card shuffler and method of handling cards comprising the limitations required by independent claims 1, 14 -15 and 18.  Specifically, the apparatus automatic shufflers of claims 1 and 14 comprise input mechanism, rack with card storage compartments, elevator, and control system. The control system selects one compartment as an overflow compartment, randomly selects primary card positions for cards moved through input mechanism. The rack is particularly aligned such that cards are moved into its randomly selected primary card position, and cards inserted into the overflow compartment responsive to the card failing to be inserted into the randomly selected primary card position. With respect to claim 1, the control system randomly selects the primary card position prior to selecting the overflow compartment.  With respect to claim 14, the control system randomly selects the overflow .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Grauzer et al. (US Pat. No. 8,998,211).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 3711